                   Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 1 of 16
;i




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


     UNITED STATES OF AMERICA                                CRIMINAL NO. 21-
                                                             DATE FILED:
                     v.
                                                             VIOLATIONS:
                                                             18 u.S.C. $ 1s2(3)
                                                             (Bankruptcy fraud - 7 counts)
     LYNN M. HANRAHAN                                        Notice of Forfeiture


                                               INDICTMENT
                                    COUNTS ONE THROUGH FIVE

                                 (Bankruptcv Fraud       - 18 U.S.C. 8152(3))
     THE GRAND JURY CHARGES THAT:

            At all times relevant to this indictment:

                                                 Backeround

     Lltnn Hanrahan "Doing Business As" HT Mechanical

             1.      Defendant LYNN M. HANRAHAN was the owner and sole proprietor of H.T.

     Mechanical and resided in Harleysville, Pennsylvania.

            2.       H.T. Mechanical was a small business based in Harleysville, Pennsylvania, and

     was a contractor providing plumbing, heating, and air-conditioning services.

            3.       Defendant LYNN M. HANRAHAN did not incorporate H.T. Mechanical in

     Pennsylvania or in any other state. Instead, she represented that she was "doing business as" H.T.

     Mechanical.

            4.       H.T. Mechanical had no employees other than defendant LYNN M.

     HANRAHAN. In addition, H.T. Mechanical had no physical business location, no business

     supplies, and no evidence that it had paid taxes.   All income received by H.T. Mechanical   was

     received in a bank account held by defendant HANRAHAN.
            Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 2 of 16




       5.      On or about September 26,2010, defendant LYNN M. HANRAHAN registered

H.T. Mechanical with the United States General Services Administration ("GSA") Central

Contractor Registration, which was later consolidated into System for Award Management

("SAM"). Registering with SAM is required for businesses that wish to do contract work for the

federal government. SAM registration allows businesses to streamline federal sector onboarding

and win federal contracts.

       6.      As of in or about 2012, defendant LYNN M. HANRAHAN, doing business             as


H.T. Mechanical, had been approved as a vendor to perform work for the United States

goverrrment, specifically the United States Department of Veterans Affairs (the "VA").

       7.      From in or about January 2012to in or about October 2017, through contracts and

micropurchases paid on goverrment purchase cards, defendant LYNN M. HANRAHAN, doing

business as H.T. Mechanical, received approximately $1.6    million in government funds from the

VA.

       8.      For efficiency on smaller projects, the VA allowed contractors to provide services

or purchase supplies through a micropurchase. A micropurchase was an acquisition of supplies

or services using simplified acquisition procedures, the aggregate total amount of which did not

exceed the micropurchase threshold.   At all times relevant in the indictment, the micropurchase

threshold was $3,500 for supplies and $2,500 for services. Micropurchases allowed designated

staff to efficiently award smaller projects without the competitive bidding and contracting

process.

Flow of Funds Through Hanrahan's Wells Fargo Bank Account
              Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 3 of 16




         9.     Prior to 2016, defendant LYNN M. HANRAHAN opened a Wells Fargo Gold

Business Services Package bank account, which was titled in the name of "Lynn Marie Hanrahan

DBA HT Mechanical" and addressed to her Harleysville, Pennsylvania residential          address.

         10.    Each month, the    VA and the VA credit card   processor for micropurchase work,

would deposit payments for defendant LYNN M. HANRAHAN's services into defendant

HANRAHAN's Wells Fargo bank account.

         11.    It was defendant LYNN M. HANRAHAN's pattern and practice to withdraw

almost all of the funds obtained by the VA, usually shortly after they were deposited, leaving

only a small balance at the end of each month as follows:

 Month              Hanrahan Deoosits      Hanrahan Withdrawals          End of Month Balance
 Januarv 2016       $29.057.70             s38.432.40                    s33s.94
 Februarv 2016      s23.861.57             $23.447.85                    s749_66
 March 2016         $13.777.74             $14.sL5.24                    s12.16
 April20l6          s27.89s.73             $l8.48r.89                    $9.426.00
 Mav 2016           s14.584.00             s23.376.70                    s633.30
 June 2016          s 13.917.00            s13.71s.65                    sEJ4.65
 Julv 2016          s28.648.00             s22.505.91                    s6.976.74
 Aueust 2016        s21-678.00             $26.323.04                    s2.33t.70
 September 2016     $26.677.00             $22.140.58                    s6.868.12
 October 2016       $32.197.s8             s26.778.49                    $12.287.2r
 November ZUI6      S34.U2U.UU             $2s.106.99                    $2r.208.30
 December 2016      s27.866.21             s24"244.76                    $24.829.7s
 Jarnarv 2017       st4.632.60             SJE.U6U.U4                    $1.401.s 1
 Februarv 2017      s28.229.60             $24,461.97                    $5.1 69. 1 4
 March 2017         $40,531.50             s85,851.92                    $3,857.35
                    (does not include
                    IRS refund of
                    $44,008.63)
 Aoril2017          $23,830.20             s13,793.84                    $13,893.71
 Mav 2017           $38.1 I 8.90           $48.06s.73                    $3.946.88

         12.    The majority of defendant LYNN M. HANRAHAN's withdrawals were made by

writing checks to cash, with each check written for several thousand dollars. From in or about

January 2016 through in or about May 2017, defendant     HANRAHAN withdrew an average of

almost $29,000 per month from her Wells Fargo bank account.

The Purpose and Mechanics qf Federal Banlrruptq) Proceedings
              Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 4 of 16




          13.    Bankruptcy is a process by which a debtor may obtain relief from the obligation

to repay her creditors-those to whom she owes money. The bankruptcy process is designed to

achieve an orderly transfer ofa debtor's assets to creditors from available assets, and relies on a

debtor's truthful and accurate disclosure of all assets and debts. Bankruptcy is intended to

provide a "fresh start" to honest debtors by allowing them to obtain a discharge or release of debt

incurred prior to filing bankruptcy. The process is conducted in federal court and is governed by

Title   11, United States Code,Section 101, et seq. (the "Bankruptcy Code").

          14.    The Bankruptcy Code contains different chapters under which individuals or

companies may file, each of which provides a different path toward the discharge of debt. An

individual can initiate   a   bankruptcy case under chapter 7,11,12, or 13 of the Bankruptcy Code

by filing a bankruptcy petition. The petition, which contains summary information about a

debtor's financial situation, starts the bankruptcy process, but a debtor must complete and file

other required documents in order to obtain a bankruptcy discharge.

          15.    A debtor who files a bankruptcy petition must also complete and file various

schedules of assets and liabilities. These include Schedule    A/B (Real and Personal Property),

Schedule C    (Propefi Claimed      as Exempt), Schedule   D (Creditors Holding Secured Claims),

Schedule E/F (Creditors Holding Unsecured Priority and Non-Priority Claims), Schedule G

(Executory Contracts and Unexpired Leases), Schedule H (Co-Debtors), Schedule I (Income),

and Schedule J (Expenses) (collectively, the "Schedules"). The Schedules require detailed

information about all of the debtor's assets, debts, income, and expenses, and are intended to be a

snapshot of the debtor's complete financial situation as of the date of the bankruptcy case filing.

          16.    A debtor in bankruptcy must also complete a Statement of Financial Affairs. The

Statement of Financial Affairs requires a debtor to disclose financial data, including, among
            Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 5 of 16




other things, all income from any source received within the two years preceding the

commencement of the bankruptcy case, payments or transfers to any creditor made in the 90

days before the bankruptcy   filing, and all other property transferred (other than in the ordinary

course of business) either absolutely or as security within the one year immediately before the

bankruptcy filing.

        17.     Depending on the chapter under which a debtor files, the debtor must also

complete one or more of the forms requiring a calculation of current monthly income, a

calculation of the commitment period for a bankruptcy plan, a calculation of monthly disposable

income, and the "means test." These forms, which require a debtor to calculate monthly income

as an average   of income over the six months immediately before the bankruptcy filing, determine

whether a debtor is required to propose a plan to repay some or all of her debts. If a debtor's

income is low or irregular enough, the debtor can turn all non-exempt assets over to her

bankruptcy trustee and obtain a discharge quite quickly. A debtor's honest reporting of past and

anticipated future income is thus an integral and necessary requirement of the bankruptcy

process.

        18.     The debtor must sign the petition, the declaration concerning the bankruptcy

schedules, the statement of financial affairs, the means test, and disposable and current monthly

income disclosures under the penalty of perjury, and certifr that the information contained in

them is true, accurate, and correct to the best of her knowledge, information, and belief.

                                      The Scheme to Defraud

        19.     From in or about June 2016 to in or about Iune 2017, in the Eastem District of

Pennsylvania and elsewhere, defendant

                                     LYNN M. HANRAHAN,
            Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 6 of 16




having devised and intending to devise a scheme and artifice to defraud the Bankruptcy Court

and others, and for the purposes of executing and concealing said scheme and artifice, twice filed

petitions under Title 1 1, United States Code, initiating Bankruptcy Case Nos. 16-13746 and 17'

13783, making false and fraudulent representations, claims, and promises, including omitting

and concealing certain material facts, concerning and in relation to a proceeding under          Title   11,


United States Code, as more fully set forth below.

                                         Manner and Means

       It was part of the scheme that:

       20.     Defendant LYNN M. HANRAHAN omitted from her bankruptcy filings material

facts concerning her ownership of H.T. Mechanical and the income from the federal contracts

and micropurchase work that she, operating as H.T. Mechanical, received from the              VA.

       21.     By omitting H.T. Mechanical-and thus her-income, defendant LYNN M.

HANRAHAN hid the fact that      she had the   ability to propose   a plan   to pay her creditors a much

larger percentage of what she owed them. Instead, she sought to discharge all of her debts while

concealing her true income.

       22.     Each time defendant   LYNN M. HANRAHAN filed                 a   bankruptcy case after she

formed H.T. Mechanical in 2010, she omitted material facts about her ownership of H.T.

Mechanical, its income from federal contracts and micropurchase work, and her control over and

receipt of that income.

Hanrahan's Multiple Banldruptq) Filings

       23.     From in or about 2000 to in or about 2077, defendant LYNN M. HANRAHAN

filed ten bankruptcy cases, all of which were dismissed without defendant HANRAHAN

receiving a discharge. The first eight cases were as follows:
             Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 7 of 16




                 a.     On or about July 18,2000, defendant LYNN M. HANRAHAN filed a

joint voluntary bankruptcy petition with an unindicted individual under Chapter    13 of the

Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of Pennsylvania.

This filing initiated case no. 00-19000, which remained pending until on or about August 23,

2000 when the Bankruptcy Court dismissed it as a result of defendant HANRAHAN's failure to

file required documents.

                 b.     On or about November 14,2000, defendant LYNN M. HANRAHAN filed

a   voluntary bankruptcy petition under Chapter 13 of the Bankruptcy Code in the United States

Bankruptcy Court for the Eastern District of Perursylvania. This filing initiated case no. 00-

34259, which remained pending until on or about May 22,200l,when the Bankruptcy Court

dismissed it on motion of defendant HANRAHAN's bankruptcy trustee.

                 c.     On or about August 22,2007, defendant LYNN M. HANRAHAN filed a

voluntary bankruptcy petition under Chapter 13 of the Bankruptcy Code in the United States

Bankruptcy Court for the Eastern District of Pennsylvania. This filing initiated case no.   0l-
31965, which remained pending until on or about September      lg,2}}l,when    the Bankruptcy

Court dismissed it as a result of defendant HANRAHAN's failure to file required documents.

                 d.     On or about December 27,2001, defendant LYNN M. HANRAHAN filed

a   voluntary bankruptcy petition under Chapter 13 of the Bankruptcy Code in the United States

Bankruptcy Court for the Eastern District of Pennsylvania. This filing initiated case no.   0l-
37845, which remained pending until on or about February 20,zoo2,when defendant

HANRAHAN voluntarily dismissed it.

                e.      On or about June27,2012, defendant LYNN M. HANRAHAN filed a

voluntary bankruptcy petition under Chapter 13 of the Bankruptcy Code in the United States
            Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 8 of 16




Bankruptcy Court for the Eastern District of Pennsylvania. This filing initiated case no.12-

16090, which remained pending until on or about December 4,2012, when the Bankruptcy Court

dismissed it as a result of defendant HANRAHAN's failure to make required chapter 13 plan

payments. At no time during the pendency of this bankruptcy case did defendant HANRAHAN

report either her business, which she had just registered to conduct business with the federal

govemment, or any income from it.

               f.      On or about July 21,2013, defendant LYNN M. HANRAHAN filed a

voluntary bankruptcy petition under Chapter 13 of the Bankruptcy Code in the United States

Bankruptcy Court for the Eastem District of Pennsylvania. This filing initiated case no. 13-

16706, which remained pending until on or about September 9,2013, when the Bankruptcy

Court dismissed it as a result of defendant HANRAHAN's failure to file required documents. At

no time during the pendency of this bankruptcy case did defendant HANRAHAN report either

her business, which was now registered to conduct business with the federal government, or any

income from it.

               g.      On or about February 26,2014, defendant LYNN M. HANRAHAN filed a

voluntary bankruptcy petition under Chapter 13 of the Bankruptcy Code in the United States

Bankruptcy Court for the Eastern District of Pennsylvania. This filing initiated case no. 14-

11381, which remained pending until on or about June 19, 2014, when the Bankruptcy Court

dismissed it as a result of defendant HANRAHAN's failure to make required chapter l3 plan

payments. At no time during the pendency of this bankruptcy case did defendant HANRAHAN

report either her business, which was now registered to conduct business with the federal

government, or any income from it.
                Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 9 of 16




                  h.     On or about January 21,2016, defendant LYNN M. HANRAHAN filed a

voluntary bankruptcy petition under Chapter 13 of the Bankruptcy Code in the United States

Bankruptcy Court for the Eastern District of Pennsylvania. This filing initiated case no. 16-

10509, which remained pending until on or about March 8,2016, when the Bankruptcy Court

dismissed it as a result of defendant HANRAHAN's failure to file required documents. At no

time during the pendency of this bankruptcy case did defendant HANRAHAN report either her

business, which was now registered to conduct business with the federal govemment, or any

income from it.

       24.        Defendant LYNN M. HANRAHAN filed an additional two bankruptcy cases, one

on May 25,2016, and one on May 31,2017. Both were dismissed without discharge, and the

2017 case was dismissed with an order prohibiting defendant HANRAHAN from filing any

additional bankruptcy cases without first seeking leave of court by motion.

H.T. Mechanical's Income_from the VA

       25.        From on or about January 1,2016 to on or about December 37,2016, defendant

LYNN M. HANRAHAN, doing business           as H.T. Mechanical, received approximately

$285,753.57 in payments from the VA.

       26.        From on or about January 1,2016 to on or about December 37,2016, defendant

LYNN M. HANRAHAN withdrew $279,069.50 from her Wells Fargo bank account, primarily

by checks written to cash.

       27   .     From on or about January 1,2017 to on or about May   3   7   ,2017 , defendant LYNN

M. HANRAHAN, doing business as H.T. Mechanical, received approximately $148,91 1.00 in

payments from the VA.
             Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 10 of 16




          28.    From on or about January I,2017 to on or about May 3 7,2017, defendant LYNN

M. HANRAHAN withdrew $210,234.30 from her Wells Fargo bank account, a significant

portion of which was withdrawn by checks written to cash.

          29.    On or about May 25,2016 andJune22,20l6, defendant LYNN M. HANRAHAN

filed false and fraudulent bankruptcy documents, including      a bankruptcy   petition, schedules of

assets and   liabilities, statement of financial affairs, bankruptcy declaration, and calculation of

current monthly income in the United States Bankruptcy Court for the Eastern District        of

Pennsylvania, initiating case no. 16-131 46.

          30.    On or about the below listed dates, in the Eastern District of Pennsylvania and

elsewhere, defendant

                                      LYNN M. HANRAHAN,

for the purpose of executing the scheme described above, and attempting to do so, knowingly

and fraudulently made material false declarations, certificates, and verifications under the

penalty of perjury as permitted under Title 28, United States Code, Section 1746, in and in

relation to a case under Title 11, United States Code, by filing a petition, a statement of current

monthly income, schedules of assets and liabilities, and a statement of financial affairs in which

defendant HANRAHAN made false statements as follows:

                                      CASE
 COUNT              DATE                                        FALSE STATEMENT
                                   NUMBER
                                                  Petition, Part 1 Q. 4 [Page 2 of 10]: Any
                                                  business names and EIN you have used in
      I         May 25,2016       16-13746-jkf    the last 8 years? Defendant HANRAHAN
                                                  checked the box for "No."

                                                  Petition, Part 3 Q. 12 [Page 4 of 10]: Are you
                                                  a sole proprietor of any full or part time
     2          May 25,2016       16-13746-jkf    business? Defendant HANRAHAN checked
                                                  the box for "No."
        Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 11 of 16




                                               Statement of Current Monthly Income, Part
                                                1, Q. 2: "Fill in the average monthly income
                                               that you received from all sources, derived
                                               during the 6 full months before you file this
                                               bankruptcy case. . . . If the amount of your
                                               monthly income varied during the 6 months,
                                               add the income for all 6 months and divide
J          May 25,2016          t6-r3746-jkf   the total by 6. Fill in the result." Defendant
                                               HANRAHAN answered that her monthly
                                               income was $4,750.85, with $250 of that
                                               amount coming from rent or operating a
                                               business. Defendant HANRAHAN' S actual
                                               average monthly income during this period
                                               was $23,676.00.

                                             Schedule A/B, Part 4, Q. 19 fPage 6 of 251
                                             Do you own or have any legal or equitable
                                             interest in non-publicly traded stock and
4          June22,2076          t6-r3746-ikf interests in incorporated and unincorporated
                                             businesses, including an interest in an LLC,
                                             partnership, and joint venture." Defendant
                                             HANRAHAN checked the box for'No."

                                               Statement of Financial Affairs, Part2, Q. 4:
                                               Did you have any income from employment
                                               or from operating a business during this year
                                               or the two previous calendar years?
5          June   22,2016       16-13746-jkf   Defendant HANRAHAN disclosed that she
                                               had an estimated $23,750 in total income
                                               from January 1,2016 through June 22,2016.
                                               Defendant HANRAHAN's actual total
                                               income durins that period was $ 142.055.99.


    All in violation of Title   18, United States Code, Section 152(3).
               Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 12 of 16




                                     COUNTS SIX AND SEVEN
                               (Bankruptcv Fraud       - 18 U.S.C. Q152(3))
THE GRAND JURY FURTHER CHARGES THAT:

        l.        Paragraphs   I through 29 of Counts One through Five are realleged and

incorporated by reference here.

       It was fui.ther part of the scheme that:

       2.         On or about May 31,2017, defendant LYNN M. HANRAHAN completed and

signed a false and fraudulent bankruptcy petition under the penalty of perjury.

       3   .      On or about May 3 I , 2017 , defendant LYNN M. HANRAHAN filed the false and

fraudulent bankruptcy petition in the United States Bankruptcy Court for the Eastern District of

Pennsylvania, initiating case no. 17-13783.

       4.         On or about May 31,2017 in the Eastern District of Pennsylvania and elsewhere,

defendant

                                       LYNN M. HANRAHAN,

for the purpose of executing the scheme described above, and attempting to do so, knowingly

and fraudulently made material false declarations, certificates, and verifications under the

penalty of perjury as permitted under Title 28, United States Code, Section 1746,in and in

relation to a case under Title 11, United States Code, by filing a petition in which defendant

HANRAHAN made false statements           as follows:
        Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 13 of 16




                                CASE
COUNT        DATE                                           FALSE STATEMENT
                               NUMBER
                                                 Petition, Part l, Question 4, asks the debtor
                                                 to list: "Any business names and EIN you
  6       May 31,2017         t7-13783-jkt       have used in the last 8 years." Defendant
                                                 HANRAHAN did not supply an answer.
                                                 Petition, Part 3 of the bankruptcy petition
                                                 requires a debtor to "Report About Any
                                                 Business You Own." Question 12 asks the
  7       May 31,2017         l7- 13783-jkf      debtor: "Are you a sole proprietor of any full
                                                 or part time business?" Defendant
                                                 HANRAHAN checked the box for "No."



          All in violation of Title   18, United States Code, Section 152(3).
            Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 14 of 16




                                      NOTICE OF FORFEITURE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

                I   .   As a result of the violations of Title 1 8, United States Code, Sections

152(3), set forth in Counts One through Seven of this Indictment, defendant

                                        LYNN M. HANRAHAN

shall forfeit to the United States of America any property that constitutes, or is derived from,

proceeds obtained directly or indirectly from the commission of such violations.

                2.      If any of the property subject to forfeiture,       as a result of any act or

omission of the defendant(s):

                        (a)       cannot be located upon the exercise ofdue diligence;

                        (b)       has been transferred or sold to, or deposited      with,   a   third party;

                        (c)       has been placed beyond the        jurisdiction of the Court;

                        (d)       has been substantially diminished in value; or


                        (e)       has been commingled          with other property which cannot be divided
                                  without difficulty;

it is the intent of the United   States, pursuant to   Title   18, United States Code Section 981(a)(1)(C)

and Title 28, United States Code, Section 2461(c), incorporating Title 21, United States Code,

Section 853(p), to seek forfeiture of any other property of the defendant up to the value of the

property subject to forfeiture.
          Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 15 of 16




              All pursuant to Title 28, United   States Code, Section 2461(c) and   Title   18, United

States Code Section 982.

                                                      A TRUE BILL:




ACTING UNITED STATES ATTORNEY
                                                                                   ?

                         T1
                         @        6
                    A='
                                                         i
                                                         l+l
                                  a                      Ji                  -
                         r0
                                                         ln                  z
                         o                               -             ln    -rl
                         I
                                  a                      z             ID
                                                                       0-
                                                                              EI
                                  Ul                                   i'D   v
                              zx
                              o(,                  rL-   Lt.l   l
                                                                       Ta    i
         99                   +v                         =
                              a,^.Z,                            llar
                                                                tiJ    a
                              oEE            Fi    Za                        -l
                              A   E          v                  l=.qE
              o               ;L5 L]               Z-l          lR6':U,d
              ?t'                                               l=-
              t               Ef   E         ^-l   F-J          l-Ov
              -               v-J-
                              r          d   S
                                                                t\./   +
                              *E -           Fr                 lZ'   'Ei q
                                                   F 6v         l-'
                                                                tv)
                                                                       (D -,
                              +U                                Ir'CN
                    NJ        - \                  zc           19;J-
                                             -     F     Frl
                              ;   't'
                                                                15.?o,:
                                                                             rl
                                                                       IDA
                                     t                                 =.A
                                  -I
                                  ()
                                                   zrn   F                   I
                                                                             4
                                                                             E
                                                         o
                         o-
                         q        O
                                                                                       Case 2:21-cr-00135-BMS Document 1 Filed 04/06/21 Page 16 of 16




    t\




I
